               Case 19-12378-KBO            Doc 363   Filed 11/26/19     Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                        )
 In re                                                  )   Chapter 11
                                                        )
 DURA AUTOMOTIVE SYSTEMS, LLC, et al.,2                 )   Case No. 19-12378 (KBO)
                                                        )
                                 Debtors.               )   (Jointly Administered)
                                                        )

                    ORDER SCHEDULING OMNIBUS HEARING DATE

         Pursuant to Del. Bankr. L.R. 2002-1(a), the Court has scheduled the following omnibus

hearing date in the above-captioned cases:


                 January 8, 2020 at 11:00 a.m. (ET), 6th Floor, Court Room #3




    Dated: November 26th, 2019                        KAREN B. OWENS
    Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE
